Title: From George Washington to Lieutenant Colonel Thomas Seymour, 20 October 1778
From: Washington, George
To: Seymour, Thomas


          
            sir.
            Head Qurs near Fredericksburg Octo. 20th 1778
          
          I received your favor of the 6th Instant by Lt Ellsworth, with the inclosure referred to; and also the Company Rolls and pay Abstract of the Horse under your command, in 1776. The Rolls and Abstract, according to constant practice, were transmitted to the pay master General for examination, by Mr Ellsworth, who reported that they contained a load of inadmissible & unprecedented charges—&c. such as in justice to the public, he could by no means think himself authorised to allow. Under these circumstances, a Warrant could not be granted for the claim, and the adjustment of it is rendered the more difficult—by the length of time since the Horse were out; and by all my papers & Letters of that date, which respect the matter, being deposited at philadelphia. It is my wish to do justice in all cases, both to the public and to Individuals, but, in the present instance, I cannot act & bring matters to a conclusion for want of proper information. After the report of the pay Master, I wrote to Colonel Sheldon, hoping that his memory would serve to clear up some points in question—but it will not. I mean as soon as the situation of things will admit, to collect all my papers together & when I obtain such as relate to this subject, I will take the earliest opportunity to advise you—in the mean time the Rolls & Abstract will remain with me unless you should call for ’em. I am sir Your Most Obedt servt
          
            G.W.
          
        